
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.85



EMPLOYMENT AGREEMENT


        This Employment Agreement ("Agreement") is made and entered into this
16th day of May, 2003 (the "Effective Date") by and between Mirant Corporation
(hereinafter "Mirant"), and Harvey A. Wagner (hereinafter "Wagner").

W I T N E S S E T H:

        WHEREAS, Mirant desires to secure the services of Wagner as an executive
of Mirant; and

        WHEREAS, Wagner desires to be employed by Mirant in this capacity; and

        WHEREAS, Mirant and Wagner wish to enter into this Employment Agreement
setting forth the terms and conditions of such employment,

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

        1.    Employment Duties.    

        (a)   Mirant hereby agrees to employ Wagner as its Executive Vice
President and Chief Financial Officer, and Wagner hereby agrees to accept such
employment upon the conditions set forth in this Agreement. Wagner will have the
powers, duties, and responsibilities from time to time assigned to him by
Mirant's Board of Directors (the "Board") or its Chief Executive Officer, and
Wagner will report directly to the Chief Executive Officer of Mirant.

        (b)   During the term of this Agreement, Wagner agrees to be a full-time
employee of Mirant and devote his full and exclusive business time, energy and
skill to the business and affairs of Mirant. He shall perform all of his duties
properly and faithfully in the best interest of Mirant and will not
intentionally become involved in any personal matters which adversely affect or
reflect on Mirant. Wagner may (i) engage in community, charitable, and
educational activities, (ii) manage personal investments, and (iii) serve on
those corporate boards or committees that he disclosed to Mirant as of the
Effective Date of this Agreement, provided that such activities do not
materially conflict or interfere with the performance of Wagner's obligations
under this Agreement.

        2.    Term.    The term of this Agreement is for three years from
January 1, 2003. At the end of the term of this Agreement, if it has not been
terminated earlier pursuant to Section 5, Wagner will become an at-will employee
of Mirant.

        3.    Compensation.    

        (a)    Salary.    At the commencement of this Agreement, Mirant shall
pay Wagner a salary of $425,000 per year, minus normal withholdings, paid in
equal bimonthly installments. Mirant shall evaluate the compensation provided to
Wagner on an annual basis and shall make such adjustments as Mirant deems
appropriate, with the understanding that Wagner's salary will not be reduced
during the term of this Agreement without his consent.

        (b)    Bonus.    Mirant shall provide Wagner with a target bonus (the
"2003 Target Bonus") during his first year of employment of at least 65% of base
salary minus normal withholdings, provided that Wagner shall be eligible to
receive a bonus up to two times the 2003 Target Bonus. Thereafter, in subsequent
years of this Agreement, the terms of his target bonus (the "Bonus") will be
tied to the same goals as those of other Senior Mirant Executives; provided,
however, that (i) the target for the Bonus shall be at least 65% of Wagner's
then current base salary, and (ii) Wagner shall be eligible to receive a bonus
up to two times the Bonus.

        (c)   Mirant will reimburse Wagner for all reasonable expenditures
incurred by Wagner in the course of his employment or in promoting the interests
of Mirant, consistent with Mirant's requirements that supporting documentation
be provided, including expenditures for

--------------------------------------------------------------------------------




(i) transportation, lodging, and meals during overnight business trips,
(ii) business meals and entertainment, (iii) supplies and business equipment,
(iv) long-distance telephone calls and cell phone usage, and (v) membership dues
for business and professional associations, publications, the Buckhead Club, and
any other association of which Wagner becomes a member in connection with the
performance of his duties.

        (d)   Mirant will provide Wagner with a membership at a country club of
his choice and will pay all dues required to maintain such membership.

        (e)   Mirant will reimburse Wagner for the reasonable costs of the
preparation of his annual federal and state tax returns in an amount not to
exceed $3,000.

        (f)    Mirant will reimburse Wagner for the reasonable costs of
Executive Financial Planning services provided by vendors approved by Mirant in
an amount not to exceed $20,000 per year.

        (g)   Mirant will reimburse Wagner for the reasonable costs of legal
services relating to estate and financial planning; provided, however, that the
cost of such services shall not exceed $6,000 for every five (5) year period.

        (h)   Mirant will reimburse Wagner for the reasonable monthly and/or
annual costs associated with Wagner's home security system in an amount not to
exceed $1,500 per year.

        4.    Benefits.    

        Employee Benefits.

        (a)   Wagner shall be entitled, during the term of this Agreement, to
participate in all employee benefit programs maintained by Mirant for the
benefit of its employees, including benefits available to senior officers of
Mirant and/or Mirant's Management Council, according to the terms of such plans.

        (b)   Wagner will be entitled to four (4) weeks paid vacation annually.
Consistent with Mirant's vacation policy, unused vacation time not exceeding
40 hours will accumulate and carry over to subsequent years. Any unused vacation
at the date of termination of this Agreement for any reason will be paid to
Wagner at the time of termination.

        (c)   Notwithstanding anything else contained in this Agreement, after
termination or expiration of Wagner's employment for any reason other than Cause
(as defined in Section 5B below), Wagner will, for an eighteen (18) month period
from the date of termination, be entitled to remain on any medical, health,
dental, on the same basis as during his employment (including payment by Mirant
of the costs and expenses associated with such programs on the same terms as
when Wagner was employed with Mirant). In meeting its obligations under this
provision, Mirant and Executive will take all actions which may be necessary or
appropriate to comply with criteria set forth by Mirant's insurance carriers and
other program providers.

        5.    Termination of Employment.    

        (a)    Death or Disability.    In the event of Wagner's death or total
disability, this Agreement shall terminate immediately. Wagner shall be deemed
totally disabled if he is eligible to receive long-term disability benefits
under Mirant's then existing long-term disability Plan. In the event of his
death or disability, Wagner or his estate will be entitled to such benefits, if
any, as are provided under the terms of various Mirant health insurance, life
insurance, pension and disability Plans.

        (b)    Termination for Cause.    Mirant may terminate this Agreement and
Wagner's employment immediately hereunder for: 1) any nonapproved absence from
work, unrelated to illness or physical incapacity, in excess of thirty
(30) continuous days; 2) any acts or conduct by Wagner involving moral turpitude
that could reasonably be expected to interfere with his ability to perform the

3

--------------------------------------------------------------------------------




functions of his job, results in injury to Mirant and has not been cured by
Wagner within thirty (30) days after receipt by Wagner of written notice from
Mirant of such conduct; 3) any material dishonesty in the performance of his
duties as an employee of Mirant; that results in injury to Mirant and has not
been cured by Wagner within thirty (30) days after receipt by Wagner of written
notice from Mirant of such conduct 4) any willful or gross negligence by Wagner
in complying with the terms of this Agreement or in performing his duties for
Mirant that results in injury to Mirant; and has not been cured by Wagner within
thirty (30) days after receipt by Wagner of written notice from Mirant of such
conduct; 5) any material breach of this Agreement which has not been cured by
Wagner within thirty (30) days after receipt by Wagner of written notice from
Mirant of such breach; or 6) any unauthorized disclosure of confidential
information regarding Mirant. In the event of a termination pursuant to this
subparagraph (5(b)), Wagner will not be entitled to any further benefits or
compensation under this Agreement except as provided for in this Agreement, to
the extent mandated by law, or as otherwise agreed to at the time by Mirant and
Wagner. Termination pursuant to this sub-paragraph 5(b) shall be deemed a
termination for Cause.

        (c)    Termination by Mirant by Notice.    Mirant shall have the
additional right to terminate this Agreement and Wagner's employment without
Cause by giving Wagner written notice of termination. Such termination shall be
effective immediately upon receipt of notice by Wagner. In the event of a
termination pursuant to this subsection, Wagner will be entitled to a lump sum
payment (the "Separation Payment"), minus required withholdings, equal to the
number of whole and partial months remaining in the term of this Agreement at
the time of notice, multiplied by the Separation Payment Multiplier; provided,
however, that the Separation Payment shall be equal to at least twelve times the
Separation Payment Multiplier (the "Minimum Separation Payment"). The Separation
Payment Multiplier represents Wagner's monthly base salary plus target incentive
at the time of initial employment, which, as of the Effective Date, totals
$58,437.50. The Separation Pay Multiplier will increase if Wagner's base salary
increases during the term of this Agreement and, therefore, the Minimum
Separation Payment will increase as well.

        (d)    Termination by Wagner for Good Reason.    Wagner may resign for
Good Reason on thirty (30) days written notice to Mirant, provided he previously
notified Mirant of an action forming the basis for "Good Reason" as set forth
below and Mirant failed to cure such action within thirty (30) days of receiving
such notice. In the event of a termination pursuant to this subsection, Wagner
will be entitled to the Separation Payment set forth in paragraph 5(c) above,
subject to the terms set forth in paragraph 5(c) above. However, due to the
extent that Executive terminates his employment with Mirant for "Good Reason"
under the terms of the Change of Control Agreement between him and Mirant, then
any benefits pursuant to this subsection will be offset against benefits in the
Change of Control Agreement so that Executive will not be entitled to payments
under both Agreements for a "Good Reason" termination. For purposes of this
Agreement, "Good Reason" shall exist if Mirant, without Wagner's written
consent, (A) takes any action which is inconsistent with, or results in the
reduction of, Wagner's then current title, duties or responsibilities,
(B) requires Wagner to report to any person other than the Chief Executive
Officer, (C) reduces Wagner's then current base salary, (D) reduces the benefits
to which Wagner is entitled on the Effective Date, unless a similar reduction is
made for other executive employees, (E) commits a breach of this Agreement which
is not remedied by Mirant within thirty (30) days of receiving written notice by
Wagner of such breach, or (F) requires Wagner to relocate more than fifty
(50) miles from the location of Mirant's offices on the Effective Date.

        (e)    Termination by Wagner for Other than Good Reason.    Wagner may
resign for other than Good Reason on sixty (60) days written notice to Mirant.
During such sixty (60) day notice period, Mirant may relieve Wagner of his
duties, but this shall not relieve Mirant of its obligations to pay Wagner his
entire salary for the entire notice period. At the conclusion of such notice
period, he

4

--------------------------------------------------------------------------------




will not be entitled to any further compensation or benefits hereunder, other
than previously accrued, vested benefits or as otherwise provided for in this
Agreement.

        6.    Covenant Not To Solicit    

        (a)    Non-Solicitation of Employees.    For a period of two years
following the termination of Wagner's employment with Mirant, Wagner shall not
solicit or attempt to solicit, directly or indirectly by assisting others, any
employees of Mirant in order to induce such employees to leave Mirant or become
employed or affiliated with any other person, company or entity.

        (b)    Injunctive Relief.    Wagner acknowledges that the covenant not
to solicit is a reasonable means of protecting and preserving Mirant's
investment in its business and in Wagner's employment. Wagner agrees that any
breach of this covenant will result in irreparable damage and injury to Mirant
and that Mirant will be entitled to injunctive relief in any court of competent
jurisdiction without the necessity of posting any bond.

        (c)    Enforceability of Covenant.    Mirant and Wagner agree that
Wagner's obligation under the covenant not to solicit is separate and distinct
from other provisions of this Agreement, and the failure or alleged failure of
Mirant to perform its obligations under any other provisions of this Agreement
shall not constitute a defense to the enforceability of these covenants not to
compete and not to solicit. The parties also agree that the covenant not to
solicit survives the expiration or termination of this Agreement.

        7.    Nondisclosure of Trade Secrets and Confidential Information.    

        (a)    Trade Secrets Defined.    As used in this Agreement, the term
"Trade Secret" shall mean any and all information which is not commonly known by
or available to the public and which information (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Such information
shall include, but not be limited to, any customer lists, customer billing
information, technical information regarding Mirant products sold by Mirant,
sales techniques and information concerning personnel assignments, and matters
concerning the financial affairs and management of Mirant.

        (b)    Nondisclosure of Trade Secrets.    Throughout the term of this
Agreement and at all times following the expiration or termination of this
Agreement, Wagner shall not directly or indirectly transmit or disclose any
trade secret of Mirant to any person, concern or entity. The obligations under
this sub-paragraph 7(b) shall remain in effect as long as the information
constitutes a trade secret under applicable law.

        (c)    Confidential Information Defined.    As used in this Agreement,
the term "Confidential Information" shall mean all information that does not
rise to the level of a trade secret and that is not generally disclosed or known
to persons not employed by Mirant.

        (d)    Nondisclosure of Confidential Information.    Throughout the term
of Wagner's employment with Mirant and for a period of two years following the
termination of Wagner's employment with Mirant, Wagner shall not, either
directly or indirectly, transmit or disclose any confidential information to any
person, concern or entity except as necessary to perform Wagner's duties under
this Agreement or otherwise with the consent of Mirant.

        (e)    Injunctive Relief.    Wagner acknowledges that these
nondisclosure covenants are a reasonable means of protecting and preserving
Mirant's interests in the confidentiality of this information. Wagner agrees
that any breach of these covenants will result in irreparable damage and injury
to Mirant and that Mirant will be entitled to injunctive relief in any court of
competent jurisdiction without the necessity of posting any bond.

5

--------------------------------------------------------------------------------




        (f)    Enforceability of Covenants.    Mirant and Wagner agree that
Wagner's obligations under these nondisclosure covenants are separate and
distinct from other provisions of this Agreement, and the failure or alleged
failure of Mirant to perform its obligations under any provision of this
Agreement shall not constitute a defense to the enforceability of these
nondisclosure covenants. The parties also agree that the nondisclosure covenants
survive the expiration or termination of this Agreement.

        8.    Miscellaneous.    

        (a)    Litigation Costs.    Notwithstanding anything else contained in
this Agreement, if, for any reason whatsoever, Mirant terminates Wagner's
employment during the term of this Agreement, then Mirant will reimburse Wagner
for all reasonable costs and expenses incurred by him (including attorneys'
fees, court costs, and the costs of paralegal and other legal or investigative
support personnel) connected with investigating, preparing, defending, or
appealing any negotiations, litigation, or similar proceeding arising out of
this Agreement, whether commenced or threatened. Such reimbursement will be
subject to a cap of $250,000 except in the event that an actual lawsuit is filed
and Wagner prevails in such litigation by way of a jury verdict or final court
order in his favor, in which event, there will be no cap on the amount of
litigation costs which he may recover from the Company. Such reimbursements will
be paid in advance of the final disposition of such negotiation, litigation, or
similar proceeding within ten (10) days after Wagner submits requests for
reimbursement along with supporting invoices.

        (b)    Reimbursement.    Mirant will reimburse Wagner for all costs,
including attorneys' fees, Wagner incurs in connection with the preparation
and/or negotiation of this Agreement.

        (c)    Waiver.    The waiver by any party to this Agreement of a breach
of any of the provisions of this Agreement shall not operate or be construed as
a waiver of any subsequent breach.

        (d)    Severability.    The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions of
this Agreement, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted.

        (e)    Assignment and Successors.    This Agreement may be assigned by
Mirant without Wagner's consent to an affiliated entity of Mirant, including one
of Mirant's affiliates, any survivor entity or other successor in interest, but
no such assignment shall relieve Mirant of its full responsibilities hereunder.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and upon their respective legal representatives and successors in
interest.

        (f)    Entire Agreement.    This Agreement constitutes the entire
Agreement between the parties with respect to the subject matter hereof and
supersedes any prior agreements.

        (g)    Governing Law.    This Agreement shall be governed by the laws of
the State of Georgia.

        (h)    Notice.    Whenever any notice is required, it shall be given in
writing addressed as follows:

  To Mirant:   Mirant Corporation 1155 Perimeter Center West Atlanta, Georgia
30338-5416 Attention: Chief Executive Officer   To Wagner:   Harvey A. Wagner
2500 Peachtree Road, N.W. Unit 310 North Atlanta, Georgia 30305

        Notice shall be deemed given and effective three (3) days after the
deposit in the U.S. mail of a writing addressed as above and sent first class
mail, certified, return receipt requested, or when actually received. Either
party may change the address to which notices shall be delivered or mailed by
notifying the other party of such change in accordance with this paragraph.

6

--------------------------------------------------------------------------------


        (i)    Amendments.    This Agreement may not be amended or modified
except in writing signed by both Parties.

        (j)    Counterparts.    This Agreement may be executed in several
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto having duly executed and
delivered this Employment Agreement as of the date first written above.

    MIRANT CORPORATION
 
 
By:
 
/s/  VANCE BOOKER        [SEAL]      

--------------------------------------------------------------------------------

/s/  HARVEY A. WAGNER        [SEAL]      

--------------------------------------------------------------------------------

Harvey A. Wagner    
/s/  CANDACE GILES      

--------------------------------------------------------------------------------

Witness
 
 

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.85



EMPLOYMENT AGREEMENT
